                 3:18-mc-00001-CIV               Date Filed 05/18/21                Entry Number 15          Page 1 of 2



                                                  UNITED STATES DISTRICT COURT
                                                      DISTRICT OF SOUTH CAROLINA


                                        ORDER GRANTING PETITIONS FOR NAME CHANGE



                Pursuant to the Immigration and Nationality Act of 1952, as amended by the Immigration Act of 1990,

     the below listed applicants for naturalization have petitioned to change their names by decree of this court in

     conjunction with the administration of the Oath of Allegiance.

                Petitions for name changes filed by the below listed applicants for naturalization are hereby granted :


                            Name of Petitioner                                                   Name Changed to
              First               Middle                   Last                    First            Middle                    Last
 1    LADDA                                      PHAKHOT                  LADDA              PHAKHOT               LEBLANC

 2   ANGELA                 AZUCENA              BALDIZON                 ANGELA             AZUCENA               ESPINOZA TORUNO

 3   DUNG                   NGOC HOANG           LE                       JODIE                                    LE

 4   JAYMEFER               ROYENA               DAVID                    JAYMEFER           BONIFACIO             ROYENA

 5   WINIFRED                                    AZU                      WIN IFRED          AZU                   ANTWI

 6   DANIELLE               MARIE                MUIR                     DANIELLE           MUIR                  LYON

 7   KAMLESHKUMAR           KANTIBHAI            PATEL                    KAMLESH            K                     PATEL

 8   DIEM                   T                    LE                       SARAH                                    LE

 9   WESLEY                                      NGATIA                   WESLEY             NGATIA                MILANO

10   DOAH                                        KIM                      DOAH               KI M                  BAE

11   PAYALBEN               NILAYKUMAR           PATEL                    PAYAL              NILAYKUMAR            PATEL

12   DEBORAH                MARILYN              SKLERYK                  DEBORAH            MARILYN               SKLERYK-GRAHAM

13   NATALYA                                     VARANTSYA                NATALYA                                  LANGO

14   CINDY                 JOSHIRA               LEMUS ESPINOZA           CINDY              JOSHIRA               BETANCOURT


15   MARIA                  EUGENIA              MUNOZ HERNANDEZ          MARIA                                    COTTER MUNOZ

16   SONIA                  MERCEDES             HERNANDEZ                SONIA              MERCEDES              DE LA MOTA ALMONTE


17   GERSON                ISAI                  CALJUL                   GERSON             ISAI                  CAL


18   NELi                  DIMITROVA             STOYANOVA                NELi               DIMITROVA             TORRENCE


19   RENATE                                      KABLINGER                RENATE                                   JONES


20   HEATHER LORRAINE      MACARAYA              ARROYO                   HEATHER LORRAINE   ARROYO                SELMA


21   MONICA                PATRICIA              VISBAL                   MONICA             p                     VISBAL




                                                                  Page 1 of 2
                   3:18-mc-00001-CIV          Date Filed 05/18/21             Entry Number 15       Page 2 of 2




22   XADISA                                   YULDASHEVA            HADISA                             FEDOMATOVA

23   AVISH BIREN            SARAO PURSHOTAM   PATEL                 AVISH             YASHMIN          PATEL

24   KOMILAKHON             ABDUVALIEVNA      KODIROVA              KAMILLA                            KODIROVA

25   CRISTINA               MARIA             TAMAS                 MARIA             CRISTINA         TAMAS

26   MARIIA                 NIKOLAVEVNA       SILANTEVA             MARIA                              SILANTEVA

27   BELEN                                    FLOREZ                BELEN             MIRANDA          MARTINEZ


28   FRANCISCO ANTONIO      MENDES            AZEVEDO               FRANCISCO         MENDES           AZEVEDO


29   NAYDA                                    PARISIO DE ABREU      NAYDA                              PARISIO POLDIAK


30   DIEM                   THI               NGUYEN                IVY                                NGUYEN

31   HANI                   SOBHI BOTROS      ABDELMALEK            HANY                               BOTROS


32   DUMBIRI                JOY               ONYEAJAM              DUMBIRI           JOY              POWELL


33   PERLA                  GUADALUPE         ALVARADO MEDINA       PERLA             G                ALVARADO


34   YULIYA                 ALIAKSANDROVNA    JUS                   YULIYA                             JUS

35   HUONG                  THI THEN          VO                    HUONG                              VO-PHAN


36   JI SOO                                   LEE                   JOYCE                              LEE


37   FEVEN                  MEMBRAHTU         HADGU                 FEVEN                              HADGU BYNUM


38   BEHSHAD                                  POURNASR KHAKBAZ      BEHSHAD           SEAN             POURNASR


39   ANNA                   KAREN             RUIZ GUZMAN           ANNA              KAREN            MILLER



                    ORDERED this 18th day of May 2021 at Charleston, South Carolina .




                                                                     Richard M. Gergel
                                                                     United States District Judge




                                                            Page 2 of 2
